Title: To James Madison from William Hull, 14 April 1792
From: Hull, William
To: Madison, James

(Circular.)
Sir,Philadelphia, April 14th. 1792.
In conformity to an appointment and instructions from the officers of the Massachusetts line of the late American army, I have attended at the seat of government from the 20th of March to the present period.
The object of my commission was to obtain a decision on a memorial which they had heretofore presented to Congress, on the subject of further compensation for themselves and the soldiers who served during the war. Although in the first instance similar applications were expected from those in the different states who were interested, yet that expectation was defeated by a delay of the communication contained in the circular address of the 28th of February, and an idea that an earlier adjournment of Congress would have taken place.

Finding myself thus situated, and considering that the officers and soldiers through the United States were equally interested in the question, I deemed it a mark of respect and attention due to them, not even to attempt a consideration of the subject until they had a fair opportunity of becoming active applicants in the measures we had adopted, and of affording us the aid of their advice and assistance.
As a proper investigation and decision of this question is of the highest importance, as it will afford relief to a large number of our companions of the war, whose distresses are only equalled by their patience; and as a union of sentiment and of measures will be most likely to produce the object of our reasonable wishes, I have it in particular command from the officers of Massachusetts, to request a co-operation of the officers of your line, at the opening of the next session of Congress.
They will attend at that time by their agent or agents, and a final decision will dou[b]tless be obtained.
As my brother officers in Massachusetts have entrusted this business to my care, and as I have devoted some attention to the consideration of the subject, I flatter myself you will not deem it improper in me, in this communication, to make some general observations thereon.
The claim of the army on the public, in my opinion, is so fixed in the unalterable principles of justice, that they ought to feel the fullest confidence of success.
The people of America know, and the public records will ever perpetuate the services which have been rendered, and the manner in which they have been remunerated. An attempt to prove that a demand of the most sacred nature still remains uncancelled, would be only to shew that a part is less than the whole; or that two, three, four or five, are not equal to twenty. The case in point indeed is stronger than any which can be adduced in its support; and the feelings of every honest heart will overcome every argument which sophistry can devise or ingenuity invent, in opposition to the claim.
Were I to attempt an investigation of the subject, it would appear from the most authentic documents that the public engagement to the army was a certain sum in specie. That certain military services were to be rendered in consequence of this engagement. That there has been a full acknowledgement on the part of the United States, that the services have been faithfully performed. That the public neither discharged the demand in specie, or in other property equivalent in value to specie. That the certificates, being unsupported by funds, had no other value than what was stamped on them by public opinion. That this value was sanctioned by the uniform adjudications of the courts of law, through the United States, in causes relating to this kind of property. That the same principle has been recognized by the legislatures of the different states, in a variety of instances. That Congress themselves, under the confederation, were impressed with the same sentiments, particularly in the instance of the sale of the lands in the western territory, for a price greatly enhanced in consequence of payment being made in certificates.
From these facts it most conclusively follows, that the claim of the army is not chimerical, but founded in the clear and eternal principles of justice.
If these facts and the conclusion which follow from them, be true, what possible reason can be given why we should not, in a decent and manly manner, ask for our rights? The present government is not only endowed with the ability, but was formed for the express purpose of “establishing justice.” While the services of those men, who cheerfully endured every toil, hardship and danger, which are incident to a military life; who persevered in the service of their country until peace and happiness were restored, remain unrewarded, it can never be said that this purpose has been obtained. The pleasure which every honest American must feel from a reflection on the present p[r]osperous situation of his country, must necessarily be checked by a consideration that those services are unrewarded which modesty need not blush to say, greatly contributed to the attainment of the public felicity which is now enjoyed. Nor is this all, many of the men who performed these services are now (from the want of the just compensation which was promised to them) pining in indigence, languishing in jails, or compelled to seek a subsistence in the neighbourhood of savages, upon the frontiers of the United States; while nearly every thing they eat, drink or wear, in these distressing situations, is taxed to pay the difference between the former low and the present high value of their certificates to the present holders of them.
To shew that those characters who are entitled to the public consideration can easily be distinguished, that a further compensation can be made only by paying the debt which actually existed at the time when the funding system was adopted, that in doing it no new debt will be created, and the purchasers of aliened securities will not be affected, or any interference be made with any systems which have been adopted, I beg leave to present the following statement.
The army may be divided into four classes—
1. Those whose terms of service expired the 1st of January 1776.
2. Those whose terms of service expired the 1st of January 1777.
3. Those who inlisted in the year 1777 for three years, or during the war. The term of service of those who inlisted for three years expired in the year 1780.
4. Those who inlisted in the year 1780.
The first and second class have no well founded claims, because, there was no depreciation on the money at the time they were paid. The fourth class, perhaps, have no claim in equity, because the large bounties they received, were a full equivalent for their services. The third class, with the officers, remain only to be considered. They depended wholly on the stipulations of Congress. This class having served during the principal part of the war, received certificates in payment, the value of which has been fully considered. They returned home under the disadvantages of having the habits of their former occupations impaired by their military pursuits, their property and connections deranged and lost, and their families involved for a necessary support. Thus circumstanced, necessity compelled them to dispose of their certificates for the current price in the market.
After the present government was established, provision was made for these certificates, wherever they were found. By that provision the purchasers received an immense advantage. The public however saved a part of the debt which was originally due—two per cent. for ten years on the principal of the whole debt, and half the interest which had accumulated. This remnant now remains, and in paying it no more than the original debt will be discharged.
The rival pretensions to this remnant will be the original holders, who earned the whole by the sweat of their brow, and the present holders, who have already received seven or eight hundred per cent. on the money which they advanced.
In the name of justice, equity, and good conscience, which claim is to be preferred? Every man will answer, that of the soldier; unless his feelings arc steeled against every principle of honor, good faith, and gratitude.
This remnant therefore, so far as it extends to our own original claims, may be appropriated with great propriety to relieve the sufferings of the foregoing description of men. In addition to this, there can be no doubt but Congress will be disposed to make a liberal grant of land in the western territory, for the same purpose, for it is not to be forgotten that those vast possessions, on which has been founded the pleasing expectation of sinking the whole of the public debt, are the fruits of those toils which the Government is now called upon to compensate. I have only, sir, to request you to take the earliest opportunity to make this communication known to the officers of your line, and I sincerely hope at the opening of the next session of Congress, they will think proper to make their application. I am, with every sentiment of respect, in behalf of the officers of the Massachusetts line of the late army, Your most obedient servant,
William Hull
